                                 UNITED STATES DISTRICT COURT
                                             for the
                              EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Anthony Javon Smith                                                     Docket No. 7:17-CR-125-1D

                                 Petition for Action on Supervised Release

COMES NOW Cierra M. Wallace, U.S . Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Anthony Javon Smith, who, upon an earlier plea
of guilty to Distribution and Possession With Intent to Distribute a Quantity of Heroin 21 U.S.C. §§ 841(a)(I)
and 84l(b)(l)(C), was sentenced by the Honorable James C. Dever III, U.S. District Judge, on July 11, 2018,
to the custody of the Bureau of Prisons for a term of 24 months. It was further ordered that upon release
from imprisonment the defendant be placed on supervised release for a period of 36 months.

Anthony Javon Smith was released from custody on August 20, 2019, at which time the term of supervised
release commenced.

On March 17, 2020, a violation report was submitted to the Court advising that Smith had provided a
positive urinalysis screening and failed to follow the instructions of the probation officer. Supervision was
permitted to continue.

On May 11 , 2020, a violation report was submitted to the Court advising that Smith was arrested for
Possession of Drug Paraphernalia. It was recommended that the Court take no action pending disposition
of the case and the Court
agreed.

On September 15, 2020, a Petition for Action on Supervised Release was submitted to the Court advising
that Smith moved without permission and was not attending substance abuse treatment. The Court agreed
to administer a 30-day location monitoring sanction.


RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On September 30, 2020, Smith began his 30-day term of location monitoring. However, due to an
unforeseen circumstance, Smith does not have electricity to his home and is subsequently seeking another
residence. Smith does not have viable housing at this time. The probation office is monitoring Smith's
progress daily to determine his progress of obtaining housing and is requesting from the court that Smith's
term of location monitoring be continued without equipment where he will be able to satisfy the remaining
6 days of location monitoring.


PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed 30
consecutive days. The defendant is restricted to his residence during the curfew hours. The defendant shall submit
to the following Location Monitoring: Radio Frequency monitoring and abide by all program requirements,
instructions and procedures provided by the supervising officer. The defendant must pay all of the cost of the
program.

The radio frequency is modified to a curfew without electronic monitoring equipment.


               Case 7:17-cr-00125-D Document 46 Filed 10/26/20 Page 1 of 2
Anthony Javon Smith
Docket No. 7:17-CR-125-1D
Petition For Action
Page2


Reviewed and approved,                             I declare under penalty of perjury that the foregoing
                                                   is true and correct.


Isl David W. Leake                                 Isl Cierra M. Wallace
David W. Leake                                     Cierra M. Wallace
Supervising U.S. Probation Officer                 U.S. Probation Officer
                                                   414 Chestnut Street, Suite I02
                                                   Wilmington, NC 28401-4290
                                                   Phone:910-679-2034
                                                   Executed On: October 23 , 2020

                                      ORDER OF THE COURT

Considered and ordered this a.to         day of   Ocfok               , 2020, and ordered filed and
made a part of the records in the above case.

  ~-DQ_'-J
Jame C. Dever III
                      (2./1

U.S. District Judge




              Case 7:17-cr-00125-D Document 46 Filed 10/26/20 Page 2 of 2
